       Case 1:18-mj-00164-SAB Document 18 Filed 09/03/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JOSE VILLANUEVA
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                      Case No. 1:18-mj-00164-SAB
11
                       Plaintiff,                   CONSENT TO APPEAR BY
12                                                  TELEPHONE
     vs.
13
     JOSE VILLANUEVA,
14
                      Defendant.
15
16           I, Jose Villanueva, understand that under the Federal Rules of Criminal Procedure and the
17   United States Constitution, I have a right to be present in open court for my sentencing hearing in
18   this case. After consulting with my attorney, Assistant Federal Defender Matthew Lemke, I hereby
19   consent to appear by telephone for the probation review hearing currently set for September 3,
20   2020.
21
22
23   Dated: September 2, 2020                     /s/ Matthew Lemke
                                                  MATTHEW LEMKE
24                                                Assistant Federal Defender
                                                  Attorney for Defendant
25                                                JOSE VILLANUEVA
26
     Dated: September 2, 2020                      /s/ Jose Villanueva
27                                                JOSE VILLANUEVA
                                                  Defendant
28
       Case 1:18-mj-00164-SAB Document 18 Filed 09/03/20 Page 2 of 2


 1                                                ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43, Jose
 3   Villanueva is permitted to appear by telephone for his probation review hearing scheduled to take
 4   place on September 3, 2020.
 5
 6   IT IS SO ORDERED.
 7   Dated:     September 3, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Villanueva, J. [1:18-mj-00164-SAB]
     Consent to Appear by Phone

                                                    2
